Filed:   December 3, 2002

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                          Nos. 01-1850(L)
                           (CA-95-13-3-C)



Virginia Vermiculite, Limited,

                                               Plaintiff - Appellant,

          versus


The Historic Green Springs, Incorporated,

                                                Defendant - Appellee.



                             O R D E R



     The court amends its opinion filed October 4, 2002, and

reported at 307 F.3d 277, as follows:

     On page 2, section 5 -- the section is corrected to read:

“Affirmed by published opinion. Judge Luttig wrote the opinion, in

which Judge Williams and Judge Michael joined.”

                                         For the Court - By Direction




                                         /s/ Patricia S. Connor
                                                  Clerk
                      PUBLISHED

          UNITED STATES COURT OF APPEALS

             FOR THE FOURTH CIRCUIT

4444444444444444444444444444444444444444444444447
VIRGINIA VERMICULITE, LIMITED,
     Plaintiff-Appellant,

    v.

THE HISTORIC GREEN SPRINGS,
INCORPORATED,
    Defendant-Appellee,

    and                                 No. 01-1850

W.R. GRACE & COMPANY -
CONNECTICUT,
     Defendant.

NATIONAL TRUST FOR HISTORIC
PRESERVATION; THE LAND TRUST
ALLIANCE,
     Amici Curiae.
4444444444444444444444444444444444444444444444448
4444444444444444444444444444444444444444444444447
VIRGINIA VERMICULITE, LIMITED,
     Plaintiff-Appellee,

      v.

THE HISTORIC GREEN SPRINGS,
INCORPORATED,
    Defendant-Appellant,

      and                                                 No. 01-1925

W.R. GRACE & COMPANY -
CONNECTICUT,
     Defendant.

NATIONAL TRUST FOR HISTORIC
PRESERVATION; THE LAND TRUST
ALLIANCE,
     Amici Curiae.
4444444444444444444444444444444444444444444444448

            Appeals from the United States District Court
       for the Western District of Virginia, at Charlottesville.
            James H. Michael, Jr., Senior District Judge.
                          (CA-95-15-3-C)

                        Argued: May 6, 2002

                     Decided: October 4, 2002

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.

____________________________________________________________

Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Judge Williams and Judge Michael joined.

____________________________________________________________

                              COUNSEL

ARGUED: Einer Richard Elhauge, Cambridge, Massachusetts, for
Appellant. Charles Hubert Montange, Seattle, Washington, for Appel-

                                  2
lee. ON BRIEF: Brian A. Glasser, BAILEY & GLASSER, L.L.P.,
Charleston, West Virginia, for Appellant. Paul W. Edmondson, Vice
President & General Counsel, Elizabeth S. Merritt, Deputy General
Counsel, Anita C. Canovas, Assistant General Counsel, NATIONAL
TRUST FOR HISTORIC PRESERVATION, Washington, D.C., for
Amici Curiae.

____________________________________________________________

                               OPINION

LUTTIG, Circuit Judge:

   Virginia Vermiculite, Limited (VVL) appeals a district court order
granting summary judgment to Historic Green Springs, Incorporated
(HGSI) on VVL's claim that HGSI and W.R. Grace & Company
(Grace) conspired to restrain trade of Louisa County, Virginia, ver-
miculite mining rights, in violation of section 1 of the Sherman Act.
VVL also appeals the district court's verdict, after a bench trial, that
the alleged conspiracy did not constitute a violation of the Virginia
Civil Conspiracy Act (VCCA). Although we disagree with the district
court's reasoning, we agree with its ultimate conclusions, and there-
fore affirm.

                                   I.

    The relevant facts, which are amply set forth in the prior appeal,
see Virginia Vermiculite, Ltd. v. W.R. Grace & Co., 156 F.3d 535 (4th
Cir. 1998) (VVL I), and the district court's thorough opinions, see Vir-
ginia Vermiculite, Ltd. v. W.R. Grace & Co., 108 F. Supp. 2d 549
(W.D. Va. 2000) (Summary Judgment); Virginia Vermiculite, Ltd. v.
W.R. Grace & Co., 144 F. Supp. 2d 558 (W.D. Va. 2001) (Trial), are
as follows.

   VVL brought suit against Grace and HGSI, a nonprofit organiza-
tion dedicated to preserving the Green Springs National Historic
Landmark District in Louisa County, Virginia, in a controversy
involving the mining and purification of vermiculite, a scarce mineral
with many industrial uses. Domestic vermiculite reserves are only
known to exist in Montana, South Carolina and Virginia. The Virginia
reserves lie almost entirely within Louisa County.

                                   3
    In 1976, VVL began mining vermiculite in Louisa County. At that
time, Grace held, unused, an overwhelming percentage of the region's
vermiculite-laden lands. Though Grace originally planned to mine its
Virginia holdings, by 1991 it decided that the costs required to build
a local purification plant were prohibitive. In an attempt to sell its
unused holdings, Grace began negotiations with the region's sole ver-
miculite miner, VVL. The companies failed to reach agreement, how-
ever, and Grace instead entered discussions with HGSI about the
possibility of donating the land to the nonprofit. Grace ultimately
decided to donate its holdings to HGSI, and proceeded to do so
through a gift-deed, which, importantly, limited the gift by concur-
rently attaching restrictive covenants to the land deeds. The cove-
nants, waiveable only by agreement of Grace and the gift-deed
holders (i.e., HGSI), prohibited use of the land for vermiculite mining
or transport.

    VVL brought suit against Grace and HGSI alleging violations of
sections 1 and 2 of the Sherman Act and related state law provisions.
Specifically, VVL claimed that the donation constituted an unreason-
able restraint of trade of Louisa County vermiculite mining rights and
a violation of the VCCA. The district court dismissed VVL's sec-
tion 1 claim against Grace, and all claims against HGSI, for failure to
state a claim, but on appeal we reversed. See VVL I, 156 F.3d 535.
On remand, the district court granted summary judgment to Grace and
HGSI on all antitrust claims except for conspiracy to monopolize. See
Summary Judgment, 108 F. Supp. 2d at 554. Grace subsequently set-
tled all claims with VVL, removing itself from this action. The dis-
trict court, after a bench trial, found in favor of HGSI on all remaining
counts. See Trial, 144 F. Supp. 2d at 610. VVL only appeals the dis-
trict court's grant of summary judgment to HGSI on the section 1
claim, and the court's judgment for HGSI on the VCCA claim.

                                  II.

   VVL contends that the district court erred by granting summary
judgment on the section 1 claim to HGSI under the rule of reason. We
agree with the district court's disposition of VVL's claims, though we
do not reach the detailed rule of reason analysis the district court
undertook. We instead affirm the grant of summary judgment on the
basis of the reasoning below.

                                   4
                                   A.

    We review de novo a grant of summary judgment under section 1
of the Sherman Act, see Eastman Kodak Co. v. Image Technical Ser-
vices, Inc., 504 U.S. 451, 466 (1992), to determine if the plaintiff "es-
tablish[ed] the existence of [all] element[s] essential to [its] case, and
on which [it] would bear the burden of proof at trial." Celotex Corpo-
ration v. Catrett, 477 U.S. 317, 322 (1986). Because VVL claims that
Grace and HGSI conspired in violation of section 1 of the Sherman
Act, it must establish, as a genuine issue of fact, that Grace and HGSI
entered into an illegal, conspiratorial agreement. See Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986).

                                   B.

    It is incontestable that "concerted action" in restraint of trade lies
at the heart of a Sherman Act section 1 violation. The language of the
Act expressly requires such a concert. See 15 U.S.C. § 1 ("Every con-
tract, combination . . . or conspiracy, in restraint of trade . . . is
declared to be illegal."). The Supreme Court has gone so far as to say
that the "distinction between unilateral and concerted action is criti-
cal," Fisher v. Berkeley, 475 U.S. 260, 266 (1986) (emphasis added),
and is "necessary for a proper understanding of the [act]," Copper-
weld Corp. v. Independence Tube Corp., 467 U.S. 752, 769 (1984)
(emphasis added).

   Because "[i]ndependent action is not proscribed [by § 1]," Mon-
santo Co. v. Spray-Rite Service Corp., 465 U.S. 752, 761 (1984),
courts may impose antitrust liability on the basis of unilateral conduct
only under section 2 of the Sherman Act, which prohibits monopoli-
zation and attempts to monopolize. See, e.g., Aspen Skiing Co. v.
Aspen Highlands Skiing Corp., 472 U.S. 585 (1985).

    Under this well-established framework, it is incumbent on VVL, if
it is to survive summary judgment, to proffer evidence that can estab-
lish the existence of illegal, concerted activity by the defendants in
restraint of trade.

   The district court recognized the imperative that evidence of con-
certed action be proffered on the section 1 claim. See Summary Judg-

                                    5
ment, 108 F. Supp. 2d at 563. It also understood that the analysis is
governed by the Supreme Court's statements that the plaintiff must
prove the defendants "had a conscious commitment to a common
scheme designed to achieve an unlawful objective," Monsanto, 465
U.S. at 764, and that the plaintiffs evidence must "tend[ ] to exclude
the possibility that the alleged conspirators acted independently,"
Matsushita, 475 U.S. at 588. Having stated these principles as its
authority, the court held that "evidence of the donations containing
restrictive covenants alone satisfies the plaintiff's burden of produc-
ing sufficient evidence to establish concerted action under § 1," Sum-
mary Judgment, 108 F. Supp. 2d at 563, and in so doing, rejected
HGSI's contrary argument that "engaging in these transactions [i.e.,
taking receipt of the gift-deed and its attached covenants] is not evi-
dence of concerted action." Id. The district court erred in this conclu-
sion.

    The term "concerted action" must be construed in a more refined
manner, for "concerted activity subject to § 1 is judged more sternly
than unilateral activity under § 2," Fisher, 475 U.S. at 266. Thus, it
is of "`considerable importance' that independent activity by a single
entity be distinguished from a concerted effort by more than one
entity to fix prices or otherwise restrain trade ," id. (citation omitted)
(emphasis added).

   The Supreme Court, in further describing the conduct that consti-
tutes concerted activity for section 1 purposes (i.e., susceptible to sec-
tion 1 condemnation as being unlawful for fixing prices or restraining
trade), has said that it:

          deprives the marketplace of the independent centers of deci-
          sion making that competition assumes and demands . . . . [It]
          reduces the diverse directions in which economic power is
          aimed but suddenly increases the economic power moving
          in one particular direction. [It involves a] merging of
          resources.

Copperweld, 467 U.S. at 769 (Burger, C.J.).

   In Copperweld, the Court, citing to Monsanto, which was decided
just three months earlier, rejected the contention that a parent corpora-

                                    6
tion and an individually incorporated, but wholly-owned subsidiary of
that parent, could engage in concerted activity that was unlawful
under section 1. Notwithstanding the everyday sense in which their
joint efforts were concerted action, their conduct was held not to be
concerted action for purposes of section 1, because "agreements
among them do not suddenly bring together economic power that was
previously pursuing divergent goals." Id.

    Copperweld well demonstrates that the Supreme Court has applied
a gloss to the term "concerted action" when using it in the antitrust
context. And, accordingly, courts must treat this phrase as a term of
art in the context of the Sherman Act; it cannot be understood as it
might be in ordinary parlance, to reach any and all forms of joint
activity by two or more persons. It must be defined consonant with
its role in the antitrust analysis, as the basis for determining the
unlawfulness of conduct prohibited by section 1.

   We reaffirm what was made clear by Copperweld, that concerted
activity susceptible to sanction by section 1 is activity in which multi-
ple parties join their resources, rights, or economic power together in
order to achieve an outcome that, but for the concert, would naturally
be frustrated by their competing interests (by way of profit-
maximizing choices).

    Purported gift transactions can present atypical antitrust questions.
If the gift is genuine, i.e., if it is given unilaterally and in no way
reflects a merging of the parties' resources, rights, or economic
power, then it satisfies section 1. On the other hand, if the parties
combine (i.e., bring into concert) their resources, rights, or economic
power in such a way as to counteract naturally competing interests
that would otherwise set them at odds, though they try to disguise the
combination by way of a gift transaction, concerted action is present
and their conduct falls within the purview of section 1.

    In the instant case, VVL proffered no evidence that the donation
by Grace to HGSI was not a genuine (i.e., unilaterally given) gift. It
often can be difficult to determine whether a purported gift is a gift
in fact, or whether it merely disguises bilateral action by which two
parties join their resources, rights, or economic power together. But
here, VVL simply did not proffer evidence sufficient to raise that dif-

                                   7
ficult question. VVL did not proffer evidence that HGSI joined any
resource to Grace's in order to establish the covenants, or to affect the
land transfer. Nor did VVL allege that HGSI exercised a right or eco-
nomic power in consideration for the gift. In other words, insofar as
the record discloses, only Grace, not HGSI, exercised any form of
right, resource, or economic power. And neither was the transaction
brought about by, or in order to achieve, a merger of the two parties'
forces, which might in turn be trained in a "particular direction," see
Copperweld, 467 U.S. at 769, counteracting the naturally competing
interests that would otherwise set them at odds.

   Grace alone had the right and power to attach the covenants. Its
unilateral action in doing so was, for the reasons discussed above,
beyond the reach of section 1. As a result, we conclude that VVL did
not proffer evidence that the defendants "had a conscious commit-
ment to a common scheme designed to achieve an unlawful objec-
tive," Monsanto, 465 U.S. at 764 (emphasis added).

    VVL's theory of HGSI's liability rests on the contrary presumption
that concerted action existed by virtue of HGSI's receipt of the gift.
Throughout its briefs, VVL characterizes HGSI's receipt of the gift
as affirmative section 1 action, terming the covenants that Grace
attached to the land as the "Grace and HGSI covenants," and referring
to the attachment of the covenants to the land as something HGSI
actively did, along with Grace. See, e.g., Appellant's Br. at 8; see also
id. at 51.

    To bolster its theory, VVL spends a great deal of its brief attribut-
ing the restrictive effect of the covenants directly to HGSI's willing-
ness to receive the gift from Grace. For example, VVL cites portions
of the district court's opinions in this case, interchanging the district's
court precise finding that "a substantial portion of the merchantable
Virginia vermiculite reserves is foreclosed by the donations," Sum-
mary Judgment, 108 F. Supp. 2d at 575, for the different conclusion
that "`a substantial portion of the merchantable Virginia vermiculite
reserves is foreclosed by' the Grace-HGSI conspiracy." Appellant's
Br. at 78; see also id. at 8, 11, 21, 34, 35. We do not find this
approach persuasive.

                                    8
   First and foremost, HGSI's receipt of the gift did not reflect a
merging of the two defendants' rights, resources, or economic power.
Grace alone had the power to give away the land. The donation repre-
sented merely a transfer of right, resource, and economic power from
Grace to HGSI. Because there was no merger at all, a fortiori, the
donation cannot be understood as reducing the diverse directions in
which the parties' forces had been aimed, nor as resulting in the train-
ing of such forces in one particular direction.*

    VVL's theory also implies that Grace benefitted from gifting the
land to HGSI, and that such benefits were inducements from HGSI
to establish the covenants. But, in the absence of an exercise by HGSI
of a right, resource, or economic power to induce Grace to act as it
did, HGSI contributed nothing to Grace. All the benefits, not attribut-
able to the covenants, that Grace expected to enjoy as a result of the
gifting, e.g., tax benefits, were benefits that did not stem from an act
by HGSI. Tax deductions, for example, are the result of the govern-
ment's largesse, not the giftee's reciprocation.

    This conclusion squares with the long-established tradition of
understanding gift-giving as a unilateral activity, despite the all too
obvious fact that every gift ultimately involves someone else's
receipt. It would be an odd result for the mere receipt of a gift to be
viewed as proof of concerted action in the antitrust context, while in
all other legal contexts gift-giving is wholly defined by reference to
its unilateral character.

   All this is not to say that in the instant case, HGSI did not in fact
join some right, resource, or economic power to Grace's, in order to
achieve an outcome otherwise unachievable due to the naturally com-
peting interests of the two. It is only to say that VVL did not proffer
____________________________________________________________
   *VVL apparently recognizes the necessity of construing "concerted
activity" in the manner we suggest is required, attempting to characterize
the defendants' conduct as resulting because they "thought they needed
an agreement to restrain them[selves] from making certain market
choices." Appellant's Br. at 17. What VVL's implicit admission with-
holds, however, is the equally important acknowledgment that the "mar-
ket choices" the two parties to concerted activity must be trying to avoid,
are market choices that would set them at odds.

                                   9
evidence of such. Had HGSI been in a position to impose a covenant
and offered that covenant in exchange for the parcel, a court could
find that Grace and HGSI had combined economic power to establish
the covenants and that consequently there had been concerted action.
But VVL proffered no evidence of an exercise of right, resource, or
economic power by HGSI that diminished market forces created by
the naturally competing interests of the two entities.

    Because VVL failed to proffer evidence that Grace's actions were
not unilateral and that Grace and HGSI engaged in concerted activity
as that term must be understood in the antitrust context, the creation
of the covenants and the giving of the gift-deed cannot be held to be
conduct proscribed by section 1, and HGSI cannot be held liable for
them.

                                   C.

   Because we conclude that the alleged conduct was not a violation
of section 1, we need not, and do not, address VVL's claim that the
district court erred by failing to condemn the conduct under quick-
look.

    Quick-look only "fills in the continuum between per se analysis
and the full rule of reason," providing a framework for addressing
conduct with clear anticompetitive impact, but for which procompeti-
tive justifications also exist, Continental Airlines, Inc. v. United Air-
lines, Inc., 277 F.3d 499, 509-10 (4th Cir. 2002). Here, there are no
section 1 anticompetitive effects at all.

                                  III.

   Because there was no antitrust wrong, VVL cannot recover under
the VCCA. The district court heard VVL's VCCA claim against
HGSI from the bench and concluded that "VVL failed to establish [ ]
that HGSI's and Grace's concerted actions caused, threatened to
cause, or will cause VVL to suffer any injury," Trial, 144 F. Supp.
2d at 610. This judgment followed a bench trial, whose legal conclu-
sions we review de novo and whose factual findings we review for
clear error. See Waters v. Gaston County, N.C., 57 F.3d 422, 425 (4th

                                   10
Cir. 1995). Upon our review, we conclude, as a matter of Virginia
law, that VVL's claim is precluded, and thus we do not reach the dis-
trict court's causation analysis.

    The VCCA only imposes liability on those who, in concert, "will-
fully and maliciously injure[ ] another in his reputation, trade, busi-
ness, or profession by any means whatever," Va. Code Ann. § 18.2-
499 (2002) (emphasis added). Because "the basis of the [VCCA]
action is the wrong which is done under the conspiracy," Gallop v.
Sharp, 19 S.E.2d 84, 86 (Va. 1942) (emphasis added), VVL must
point to a violation of a legally protected interest in order to succeed
in its suit. See Citizens for Fauquier County v. SPR Corp., 37 Va. Cir.
44 (1995) ("Where there is no actionable claim for the underlying
alleged wrong, there can be no [VCCA] action . . .").

   It follows, a fortiori, that without a section 1 or section 2 violation
by HGSI or Grace, HGSI could not have injured any protected right
of VVL's, and thus VVL cannot prevail under the VCCA.

                            CONCLUSION

    For the reasons stated herein, the judgment of the district court
granting HGSI summary judgment on VVL's section 1 claim is
affirmed. Likewise, we affirm the district court's verdict for HGSI on
VVL's VCCA claim.

                                                             AFFIRMED

                                   11